UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1991



ALLSTATE INSURANCE COMPANY,

                                               Plaintiff - Appellee,

           versus


J.A.D. COAL COMPANY, INCORPORATED; THE NEW
COAL COMPANY, INCORPORATED,

                                            Defendants - Appellants,

           and


FEDERAL INSURANCE COMPANY; LIBERTY MUTUAL
INSURANCE   COMPANY; ACCEPTANCE  INDEMNITY
INSURANCE COMPANY,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James C. Turk, Senior
District Judge. (2:05-cv-00029-JCT)


Argued:   May 22, 2007                       Decided:   June 20, 2007


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Roy Mark Jessee, MULLINS, HARRIS & JESSEE, Norton, Virginia, for
Appellants.   William Morris Moffet, PENN, STUART & ESKRIDGE,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

     Allstate   Insurance   Company   (Allstate)   issued   a   business

automobile insurance policy (the Policy) to J.A.D. Coal Company,

Inc. (J.A.D. Coal) in which Allstate agreed to pay all sums J.A.D.

Coal was legally required to pay as damages because of bodily

injury or property damage caused by an accident and resulting from

the ownership, maintenance, or use of a “covered auto.” (J.A. 39).

Under the Policy, a “covered auto” included “autos” J.A.D. Coal did

not “own, lease, hire or borrow,” provided such autos were “used in

connection with [J.A.D.’s] business.”     (J.A. 20).

     On June 30, 2005, Allstate brought this declaratory judgment

action in the United States District Court for the Western District

of Virginia seeking a declaration that it had, under the Policy,

neither the duty to defend nor the duty to indemnify J.A.D. Coal

and/or The New Coal Company, Inc. (New Coal), a wholly-owned

subsidiary of J.A.D. Coal, with regard to a tort suit pending in

Kentucky state court.1   According to the tort suit, New Coal sold

coal to J. Hall, Inc. (J. Hall), which hired Walker Trucking, a

company unrelated to both J.A.D. Coal and New Coal, to haul the

coal from New Coal’s coal loading facility in Kentucky to a

location in Ohio designated by J. Hall.      The coal was loaded by


     1
      Both J.A.D. Coal and New Coal are Virginia corporations.
Because the Policy was delivered in Virginia, we apply Virginia law
to determine the issue presented in this case. Res. Bankshares
Corp. v. St. Paul Mercury Ins. Co., 407 F.3d 631, 636 (4th Cir.),
cert. denied, 126 S. Ct. 568 (2005).

                                - 3 -
employees of J.A.D. Coal and/or New Coal onto a truck owned by

Walker Trucking. Approximately five hours after leaving New Coal’s

facility, the truck was involved in a traffic accident in Kentucky

with a vehicle operated by Glenn Stanfill and occupied by Joshua

Stanfill.   As a result of the accident, Glenn Stanfill died, and

Joshua Stanfill was injured.         According to the complaint filed in

Kentucky state court, Raymond Walker, the individual operating the

Walker Trucking truck at the time of the accident, was driving the

truck at an excessive rate of speed; alternatively, the complaint

alleges   that   the   truck   was   negligently   loaded    with   coal   by

employees of J.A.D. Coal and/or New Coal.2

     On August 17, 2006, the district court entered an order

granting Allstate summary judgment, holding that the truck driven

by Raymond Walker was not a “covered auto” under the Policy because

the truck was not being used in connection with J.A.D.’s business

at the time of the accident.           Accordingly, the court concluded

that, under the Policy, Allstate had neither the duty to defend nor

the duty to indemnify J.A.D. Coal and/or New Coal.          J.A.D. Coal and

New Coal appeal.

     Having thoroughly reviewed the district court’s opinion and

the parties’ briefs and submissions on appeal, and having heard

oral argument in this case, we conclude that the court did not err

in granting summary judgment in favor of Allstate.           Therefore, we


     2
      Raymond Walker is an employee of Walker Trucking.

                                     - 4 -
affirm on the reasoning of the district court.   See Allstate v.

J.A.D. Coal Co., Inc., Civil Action No.: 2:05-cv-00029-JCT (W.D.

Va. August 17, 2006).

                                                        AFFIRMED




                             - 5 -